FILED
                             NOT FOR PUBLICATION                            APR 01 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KHALID ISSA MANSOUR,                             No. 13-74136

               Petitioner,                       Agency No. A071-781-760

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Khalid Issa Mansour, a native of Kuwait and citizen of Jordan, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his motion to reconsider the

denial of his motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen. Mohammed v.

Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part

the petition for review.

      The agency did not abuse its discretion in denying Mansour’s motion for

reconsideration, where the motion failed to establish any error in the IJ’s previous

order denying Mansour’s earlier motion to reopen. See 8 C.F.R. § 1003.23(b)(2)

(“A motion to reconsider shall . . . specify[] the errors of fact or law in the

Immigration Judge’s prior decision and shall be supported by pertinent

authority.”). Specifically, Mansour failed to establish that the IJ erred in denying

his motion to reopen as untimely, where Mansour filed the motion more than eight

years after his final order of removal, 8 C.F.R. § 1003.23(b)(1), and failed to

establish that he was entitled to equitable tolling of the filing deadline, see

Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir. 2003) (equitable tolling is available

to a petitioner who is prevented from timely filing a motion to reopen due to

deception, fraud or error, as long as petitioner exercises due diligence in

discovering such circumstances); Avagyan v. Holder, 646 F.3d 672, 679 (9th Cir.

2011) (due diligence requires petitioner to take reasonable steps to investigate any

suspected fraud or error or, if he is ignorant of such circumstances, make

reasonable efforts to pursue relief).


                                            2                                     13-74136
      We lack jurisdiction to review Mansour’s claims that the IJ in his underlying

2003 removal proceedings committed errors of law and violated due process

because this petition is not timely as to that 2003 removal order. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir. 1996) (this court lacks jurisdiction to

review an underlying order of removal, where alien did not seek timely review of

that order, and instead files petition for review from the denial of a subsequent

motion to reopen). Although the BIA addressed Mansour’s substantive challenges

to his 2003 proceedings in its decision, it did so only in the context of determining

whether to exercise its discretion to invoke its sua sponte authority, and we lack

jurisdiction to review the BIA’s sua sponte determination. See Mejia-Hernandez v.

Holder, 633 F.3d 818, 823-24 (9th Cir. 2011) (this court lacks jurisdiction to

review challenges to the BIA’s discretionary decision not to invoke its sua sponte

authority). Accordingly, we do not address Mansour’s contentions regarding a

transcript of proceedings.

      In light of this disposition, we do not reach Mansour’s remaining

contentions.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                      13-74136